 



EXHIBIT 10.2
RELEASE AND AMENDED EMPLOYMENT AGREEMENT
     This Release and Amended Employment Agreement (the “Agreement”) is entered
into by and between Mitchell I. Rosen (hereinafter “Rosen”), on the one hand and
Bell Industries Inc., on the other hand (hereinafter collectively referred to as
the “Company”).
Recitals
     A. WHEREAS, Rosen is employed by the Company as its Chief Financial
Officer;
     B. WHEREAS, Rosen and the Company have decided to modify their existing
employment relationship, effective January 8, 2007 through January 26, 2007 and
thereafter enter into a certain period during which Rosen will serve the Company
as a consultant;
     NOW THEREFORE, in consideration of the covenants and promises contained in
this Agreement and other good and valuable consideration, it is hereby agreed
among the parties as follows:
Agreement
     1. Conversion of Employment Relationship/Termination of Agreements.
          1.1 Effective January 8, 2007, Rosen shall no longer serve the Company
as its Chief Financial Officer or Officer of the Company. Rather, for the period
beginning January 8, 2007 and ending January 26, 2007 (the “Modified Employment
Arrangement Period”), Rosen shall serve the Company as a full-time employee in
the capacity of advisor to the Chief Executive Officer.
          1.2 Effective January 26, 2007 (the “Separation Date”), Rosen’s
employment relationship with the Company shall end and, subject to
Paragraph 1.3, the Severance Agreement entered into by and between Rosen and the
Company, dated as of January 13, 2005 and the Amended Severance Agreement, dated
as of August 16, 2006 (collectively the “Severance Agreement”), shall terminate
and be of no further force or effect. On the Separation Date, the Company shall
pay Rosen any accrued but unpaid salary through the Separation Date, any accrued
but unpaid vacation through the Separation Date in accordance with the Company’s
vacation policy, any and all amounts contributed to the Executive Compensation
Deferral Plans, in accordance with the payment provisions of those plans, and
any unreimbursed business expenses incurred on or prior to the Separation Date,
subject to submission by Rosen of documentation in accordance with the Company’s
reimbursement policy.
          1.3 Except for this Agreement, the Statement of Confidentiality dated
as of the date hereof and being executed concurrently herewith (the
“Confidentiality Agreement”), the Option Agreement (defined below), and as set
forth under Paragraph 6 of the January 13, 2005 Severance Agreement, all other
agreements between the Company and Rosen shall terminate and be of no further
force or effect as of the Separation Date.
     2. Modified Employment Arrangement. Provided that Rosen executes this
Agreement and does not revoke this Agreement as set forth in Paragraph 11 below,
the Company shall continue to employ Rosen as an advisor to the Company’s Chief
Executive Officer during the Modified

 



--------------------------------------------------------------------------------



 



Employment Arrangement Period. As an advisor to the Chief Executive Officer,
Rosen shall perform tasks regarding all financial aspects of the Company
including, but not limited to, advising on the Company’s 10-Q and other similar
filings. In exchange for Rosen’s services to the Company in this advisory role
during the Modified Employment Arrangement Period, the Company shall pay to
Rosen his current base salary (at the level of $170,000 annually) on a pro rata
basis. During the Modified Employment Arrangement Period, Rosen shall provide
his services exclusively to the Company and shall not provide services of any
nature to any other person or entity without the Company’s prior written
consent.
     3. Consulting Arrangement. From January 27, 2007 through April 15, 2007
(the “Part-Time Consulting Period”), Rosen shall make himself available to the
Company on an as needed basis (not to exceed 10 hours per month without the
mutual consent of both Rosen and the Company) to assist the Company in matters
that may arise in which Rosen’s expertise and/or first hand knowledge may be
required. Whether the Company contacts Rosen and requests Rosen’s assistance
during the Part-Time Consulting Period shall remain in the sole discretion of
the Company. Other than the compensation and benefits set forth in Paragraph 5,
below, and the other promises made by the Company herein, Rosen shall not
receive any compensation or benefits for his agreement to provide services
during the Part-Time Consulting Period other than reimbursement for reasonable
business expenses incurred while performing his Part-Time Consulting duties.
     4. Equity Awards/No Accrual of Other Benefits.
          (a) During the term of his employment with the Company, Rosen was
granted stock options (the "Option”) to purchase shares of the Company’s Common
Stock. The grant was made pursuant and subject to the terms and conditions of
the Company’s 1994 Stock Option Plan (the “Plan”), copies of which plans were
previously provided to Rosen. The Option grant was made pursuant to an Employee
Stock Option Agreement dated June 3, 2002 (the “Option Agreement”).
          (b) Rosen acknowledges and agrees that except as set forth in this
Paragraph 4, he is not entitled to, nor shall he make any claim for, any other
equity interest in the Company of any type whatsoever, including, but not
limited to, any other stock option, any shares of any class or series of capital
stock in the Company or any security of the Company. Rosen further acknowledges
and agrees that he waives any claim of right to any other equity interest in the
Company not specifically set forth in this Paragraph 4.
          (c) Rosen agrees, to the maximum extent allowed by law: (i) that he
shall be solely liable for and shall pay any and all taxes, costs, interest,
assessments, penalties, damages, attorney’s fees or other losses to which he is
or may be subject by reason of the payments by the Company to him identified in
Paragraph 5 of this Agreement, and by reason of the equity interest identified
in Paragraph 4 of this Agreement; (ii) to indemnify and hold the Company
Releasees (defined below) harmless from any and all taxes, costs, assessment,
interest, penalties, damages, attorney’s fees or other losses to which the
Company Releasees, or any of them, are or may be subject by reason of such
payments, interest, reimbursements and/or loans, including, but not limited to,
any claim or claims against the Company Releasees, for failure to withhold or
under withholding of taxes; (iii) not to seek or make any claim or claims
against the Company Releasees, or any of them, for contribution, indemnity,
compensation, recompense, damages, taxes, costs, interest, penalties, attorneys’
fees or other losses, if a determination is made that withholdings should have
been made from any payments to Rosen; and (iv) to assume responsibility for
contesting and defending any claim or assertion that withholding should have
been made from any payment or other interest provided, or that the Company
Releasees, or any of them, owe taxes thereon for any reason, and to cooperate
fully in the defense of any such claim or claims which is/are brought against
the Company Releases, or any of them.

2



--------------------------------------------------------------------------------



 



     5. Further Consideration For Rosen’s Agreement Hereunder. Provided that
Rosen executes this Agreement (and does not revoke it), and provided that Rosen
abides by all of the terms herein, specifically including but not limited to
Paragraphs 3, 16, 19 and 20, then the Company shall provide Rosen with the
following:
          (a) A lump sum amount equal to eight (8) months of Rosen’s base salary
compensation (at the rate Rosen was being paid by the Company as of December 31,
2006), which shall be paid within five business days of the “Separation Date”
(i.e., February 2, 2007).
          (b) A lump sum amount equal to $60,000, which shall represent a bonus
and of which $35,000 has previously been paid, such that the lump sum amount
owing shall be $25,000. This lump sum shall be paid within five business day of
the end of the “Part-Time Consulting Period” (i.e., April 20, 2007).
          (c) Payment of COBRA continuation coverage for Rosen and Rosen’s
eligible family members beginning February 1, 2007 and ending January 31, 2008,
provided however that should Rosen become re-employed with another employer and
become eligible to receive group health insurance coverage under another
employer’s plan(s), Rosen must immediately report said coverage to the Company
and the Company’s obligations under this Paragraph 5(c) shall immediately
terminate.
     6. Release of Known and Unknown Claims by Rosen.
          (a) In exchange for the agreements contained herein, Rosen agrees
unconditionally and forever to release and discharge the Company and its
affiliated, related, parent and subsidiary corporations, as well as their
respective attorneys, agents, representatives, partners, joint ventures,
successors, assigns, insurers, employees, officers, and directors (“Company
Releasees”) from any and all claims, suits, rights, actions, complaints,
demands, agreements, contracts, causes of action, and liabilities of any kind or
nature which he may now have, or ever have, whether known or unknown, including
any claims, causes of action or demands of any nature arising out of or in any
way relating to his employment with, or separation from the Company on or before
the date of the execution of this Agreement.
          (b) This release specifically includes, but is not limited to, any
claims for fraud; breach of contract; breach of implied covenant of good faith
and fair dealing; inducement of breach; interference with contract; wrongful or
unlawful discharge or demotion; violation of public policy; assault and battery
(sexual or otherwise); invasion of privacy; intentional or negligent infliction
of emotional distress; intentional or negligent misrepresentation; conspiracy;
failure to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or
other compensation of any sort; retaliation, discrimination or harassment on the
basis of age, race, color, sex, gender, national origin, ancestry, religion,
disability, handicap, medical condition, marital status, sexual orientation or
any other protected category; any claim under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act; Sarbanes-Oxley, or Section 1981 of
Title 42 of the United States Code; violation of COBRA; violation of any safety
and health laws, statutes or regulations; violation of ERISA; violation of the
Internal Revenue Code; or any other wrongful conduct, based upon events
occurring prior to the date of execution of this Agreement.
          (c) Rosen acknowledges that he may hereafter discover facts different
from or in addition to those he now knows or believes to be true with respect to
the claims, suits, rights, actions, complaints, demands, agreements, contracts,
causes of action, and liabilities of any nature whatsoever

3



--------------------------------------------------------------------------------



 



that are the subject of the release set forth in this Agreement, and Rosen
expressly agrees to assume the risk of the possible discovery of additional or
different facts, and agrees that this Agreement shall be and remain effective in
all respects regardless of such additional or different facts.
          (d) Rosen further agrees knowingly to waive the provisions and
protections of Section 1542 of the California Civil Code, which reads:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
          (e) Notwithstanding the provisions of Section 1542, and for the
purpose of implementing a full and complete release and discharge of the Company
Releasees, Rosen expressly acknowledges that this Agreement is intended to
include and does include in its effect, without limitation, all claims which
Rosen does not know or suspect to exist in his favor against the Company
Releasees, or any of them, at the moment of execution hereof, and that this
Agreement expressly contemplates the extinguishment of all such claims.
          (f) This release of known and unknown claims shall be construed as
broadly as possible under applicable law but shall not include any claim for
indemnification under California Labor Code Section 2802 or California
Corporations Code Section 317 or any other claim the release of which would
violate California or federal statutory law or the public policy of the State of
California.
          (g) Nothing in this release of known or unknown claims shall be
construed as prohibiting Rosen from making a future claim with the Equal
Employment Opportunity Commission or any similar state agency including, but not
limited to the California Department of Fair Employment and Housing provided,
however, that should Rosen pursue such an administrative action against the
Company, Rosen agrees and acknowledges that he will not seek, nor shall he be
entitled to recover, any monetary damages from any such proceeding.
     7. Indemnification. Rosen expressly agrees to indemnify and hold the
Company Releasees, and any of them, harmless from any claim, cause of action,
complaint, demand, penalty, damage, attorney’s fees or other losses to which the
Company Releasees, or any of them, are subject to liability, arising from,
related to or any in way connected with any fraudulent, tortious and/or criminal
conduct engaged in by Rosen at any time during his employment with the Company.
As a partial remedy hereunder, in the event Rosen is found by any body having
jurisdiction to have engaged in any fraudulent, tortious or criminal conduct at
any time during his employment, the Part-Time Consulting Period hereunder shall
terminate with no further liability or obligations of the Company whatsoever
including no obligation by the Company to pay the sum set forth in Paragraph
5(b), above.
     8. Assistance in Legal Actions. In the event the Company is or becomes
involved in any legal action relating to events which occurred or alleged to
have occurred while Rosen was rendering services to the Company or about which
Rosen possesses any information, Rosen agrees to assist in the preparation,
prosecution or defense of any case involving the Company, including, without
limitation, executing truthful declarations or documents or providing
information requested by the Company and attending and/or testifying truthfully
at deposition(s) or at trial.

4



--------------------------------------------------------------------------------



 



     9. Knowing and Voluntary. Each party represents and agrees that the party
is entering into this Agreement knowingly and voluntarily. Each party affirms
that no promise or inducement was made to cause the party to enter into this
Agreement, other than what is promised to the party in this Agreement. Each
party further confirms that the party has not relied upon any other statement or
representation by anyone other than what is in this Agreement as a basis for the
party’s agreement.
     10. 21 Days to Execute The Agreement. Rosen expressly acknowledges that he
has been provided twenty-one (21) days to consider this Agreement and that he
was informed that he had the right to consult with counsel regarding this
Agreement, and that he has had the opportunity to consult with counsel. To the
extent that Rosen has taken fewer than twenty-one (21) days to consider this
Agreement, Rosen acknowledges that he had sufficient time to consider the
Agreement and to consult with counsel and that he does not desire additional
time.
     11. 7 Days To Revoke The Agreement. This Agreement is revocable by Rosen
for a period of seven calendar days following the execution of this Agreement.
The revocation must be in writing, must specifically revoke this Agreement, and
must be received by Fred Parker via facsimile at (317) 715-6780, prior to the
eighth calendar day following the execution of this Agreement. This Agreement
becomes effective, enforceable and irrevocable on the eighth calendar day
following Rosen’s execution of this Agreement.
     12. Return of Property. Upon the conclusion of the Part-Time Consulting
Period, Rosen agrees to return to the Company all property of the Company which
Rosen has in his custody or control such as office equipment, forms, manuals,
documents of client files, computer disks, personnel files, or other
confidential or proprietary materials of the Company provided however that Rosen
may retain possession of the laptop computer, docking station and printer
provided to him by the Company. By signing this Agreement, Rosen hereby
certifies that he will not retain possession of any of the Company’s property,
including, but not limited to the original or a copy of the materials outlined
in this Paragraph, except as expressly set forth herein.
     13. No Admission of Liability. This Agreement does not constitute an
admission of any kind by the Company or Rosen. The parties hereto desire to
resolve any potential disputes in an amicable fashion and have entered into this
Agreement with the desire to forever resolve between them those matters
described in this Agreement.
     14. Attorneys’ Fees. The prevailing party in any proceeding brought to
enforce the terms of this Agreement shall be entitled to recover from the other
party all damages, costs and expenses, including with limitations, attorneys’
and arbitrator’s fees, incurred as a result of said action.
     15. Modification. No amendments to this Agreement will be valid unless
written and signed by Rosen and the Company’s President or the President’s
designee.
     16. Noncompetition/Nonsolicitation/Noninterference.
          (a) Rosen agrees that during the Modified Employment Arrangement
Period and during the Part-Time Consulting Period, without the prior written
consent of the Company, he shall not, through a corporation, partnership,
limited liability company, consulting arrangement or any other form of business
entity, in any capacity, including but not limited to as an employee, officer,
director, shareholder, partner, member, owner or otherwise, in any state or
territory of the United States, engage in any of the lines of business conducted
by the Company.

5



--------------------------------------------------------------------------------



 



          (b) Rosen also agrees that during the Modified Employment Arrangement
Period and during the Part-Time Consulting Period and for four months
thereafter, Rosen shall not:
               (i) Directly or indirectly solicit the employment of any person
who is then or has been within the month prior to the time of such action, an
employee the Company or any of its affiliates or subsidiaries; or
               (ii) Make any public statement concerning the Company, any of its
affiliates or subsidiaries, or concerning Rosen’s employment with or Rosen’s
modified employment arrangement or consulting arrangement with the Company,
unless such public statement has been previously approved by the Company, except
as may be required by law; or
               (iii) Induce, attempt to induce or knowingly encourage any
Customer, supplier, vendor, contractor, or sales agent of the Company or any of
its affiliates or subsidiaries to divert any business or income from the Company
or any of its affiliates or subsidiaries or to stop or alter the manner in which
the Customer, supplier, vendor, contractor, or sales agent is or are then doing
business with the Company or any of its affiliates or subsidiaries. The term
“Customer” shall mean any individual or business that was or is a customer or
client of, or one that was or is a party in a selling agreement with, or whose
business was actively solicited by, the Company or any of its affiliates or
subsidiaries at any time, regardless of whether such customer was generated, in
whole or in part, by Rosen’s efforts.
          (c) Each party hereto acknowledges that the potential restrictions on
Rosen’s future activities imposed by the covenants in Paragraph 16 are
reasonable in both duration and scope and in all other respects. In the event
that the provisions of Paragraph 16 should ever be deemed to exceed the duration
or scope permitted by applicable law, then such provisions shall be reformed to
the maximum time, scope or other limitation, as the case may be, permitted by
applicable law, and each party agrees that the restrictions and prohibitions
contained herein shall be effective to the fullest extent allowed under
applicable law in such jurisdiction.
          (d) Rosen understands and agrees that the consideration he is
receiving in connection with this agreement is adequate consideration to support
the covenants set forth in this Agreement. Rosen further understands and agrees
that this Paragraph 16 is a material term of this Agreement.
     17. Specific Performance. Rosen acknowledges that in the event of breach or
threatened breach by Rosen of the terms of Paragraph 16 hereof, the Company
could suffer significant and irreparable harm that could not be satisfactorily
compensated in monetary terms, and that the remedies at law available to the
Company may otherwise be inadequate and the Company shall be entitled, in
addition to any other remedies to which it may be entitled to under law or in
equity, to specific performance of this Agreement by Rosen including the
immediate ex parte issuance, without bond, of a temporary restraining order
enjoining Rosen from any such violation or threatened violation of this
Agreement and to exercise such remedies cumulatively or in conjunction with all
other rights and remedies provided by law and not otherwise limited by this
Agreement. Rosen hereby acknowledges and agrees that the Company shall not be
required to post bond as a condition to obtaining or exercising any such
remedies, and Rosen hereby waives any such requirement or condition. Rosen also
specifically acknowledges that the issuance of a temporary restraining order may
be requested by the Company through the dispute resolution procedure set forth
in Paragraph 26, below.
     18. Entire Agreement/Integration. This Agreement, the Option Agreement, the
Confidentiality Agreement, and the ongoing obligations of the Severance
Agreement discussed above,

6



--------------------------------------------------------------------------------



 



constitute the entire agreement between Rosen and the Company concerning the
terms of Rosen’s employment with and separation from the Company and the
compensation related thereto, and this Agreement constitutes the entire
agreement between Rosen and the Company concerning the terms and conditions of
Rosen’s consulting arrangement with the Company. All prior discussions and
negotiations have been and are merged and integrated into, and are superseded
by, this Agreement and those agreements referenced herein. The parties to this
Agreement each acknowledge that no representations, inducements, promises,
agreements or warranties, oral or otherwise, have been made by them, or anyone
acting on their behalf, which are not embodied in this Agreement, the Option
Agreement, as amended hereby, and the Confidentiality Agreement, and that they
have not executed this Agreement in reliance on any such representation,
inducement, promise, agreement or warranty.
     19. Non-Disparagement. Rosen agrees that he will not disparage or otherwise
make negative remarks to any person or entity regarding (a) the Company, (b) the
Company’s owners, agents, representatives, attorneys, accountants, employees,
officers or directors, or (c) the Company’s current or potential products,
services, plans, strategies, operations, business or financial condition. Rosen
understands and agrees that this Paragraph is a material term of this Agreement.
     20. Confidentiality. Rosen expressly agrees to hold in strict confidence
and not to disclose, either directly or indirectly, to anyone other than Rosen’s
attorney anything regarding the status of the Company’s search for a new Chief
Financial Officer. Rosen understands and agrees that this Paragraph is a
material term of this Agreement.
     21. No Assignment. Rosen represents and warrants that he has made no
assignment, and will make no assignment, of any claim, right of action or any
right of any kind whatsoever, embodied in any of the claims released herein, and
that no other person or entity of any kind had or has any interest in any of the
claims, demands, obligations, actions, causes of action, debts, liabilities,
rights, contracts, damages, attorneys’ fees, costs, expenses or losses released
herein.
     22. No Waiver. Failure to insist on compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right at any other time or times.
     23. Successors and Assigns. This Agreement may not be assigned by the
Executive, but may be assigned by the Company to any successor to its business
and will inure to the benefit of and be binding upon any such successor.
     24. Severability. Should any portion, word, clause, phrase, sentence or
paragraph of this Agreement be declared void of unenforceable, such portion may
be considered and independent and severable from the remainder, the validity of
which shall remain unaffected.
     25. Representations and Warranties. Both parties to this Agreement
represent and warrant that this Agreement in all respects has been voluntarily
and knowingly executed by them after having received independent legal advice,
if they desired, from attorneys of their choice. Both parties also represent and
warrant that they have carefully read this Agreement and the contents hereof are
known and understood by them.
     26. Choice of Law. This Agreement has been negotiated and executed in the
State of California and shall in all respects be interpreted, enforced and
governed in accordance with the laws of California. After execution of this
Agreement, any dispute regarding enforcement or breach of this

7



--------------------------------------------------------------------------------



 



Agreement, or any aspect of Rosen’s employment with the Company or the cessation
of such employment, or the consulting arrangement set forth herein, will be
submitted to final and binding arbitration pursuant to the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) in Los Angeles County, California, as the exclusive remedy for such
claim or dispute. In any such arbitration, discovery may be conducted pursuant
to applicable California law. The arbitrator shall issue a written opinion and
shall have full authority to award all remedies which would be available in
court. Judgment upon the award rendered by the AAA arbitrator may be entered in
any court having jurisdiction thereof.
     27. Publicity. To the extent the Company issues a press release regarding
the termination of Rosen’s employment, it shall provide a copy of such press
release to Rosen prior to its release.
     28. Joint Preparation. The parties acknowledge that this Agreement was
jointly prepared by them, by and through their respective legal counsel, and any
uncertainty or ambiguity existing herein shall not be interpreted against any of
the parties, but otherwise according to the application of the rules on
interpretation of contracts.
* * *
     PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

                Date: January 4, 2007  /s/ Mitchell I. Rosen       Mitchell I.
Rosen            Date: January 5, 2007  BELL INDUSTRIES INC.
      By:   /s/ John Fellows         Name:   John Fellows        Title:   Chief
Executive Officer     

8